May 9,     1967


Honorable J. W. Edgar                        Opinion No. M-71
Commissioner of Education
Texas Education Agency                       Re:   The authority      of the Texas
Austin, Texas                                      Education Agency to allocate
                                                   federal and State funds to
                                                   hospital    districts    for the
                                                   purpose of carrying out the
                                                   State's   plan for vocatlonal
Dear Dr. Edgar:                                    rehabilitation       In said area,

             Your request for an opinion states that the Amarillo
Hospital District,     which is coextensive    with the boundaries of
the City of Amarillo,     created pursuant to Section 5, Article         IX
of the Constitution     of Texas, is interested     in the possibility
of the district    being designated as a local administration         re-
habilitation    agency under the supervision     of the Texas Central
Education Agency, pursuant to the State Plan for administration
of the program of Vocational     Rehabilitation     In Texas.   Your re-
quest on the authority     of the Amarillo Hospital District       to be
designated as a local admlnlstratlon       rehabilitation    agency reads,
in part, as follows:
           "For the several years past and at the
     present time, the Texas Education Agency has
     not provided for administration        of such Pro-
     gram by a political     subdivision,    a local rehablllta-
     tlon agency.     Section 4.7> State Plan, copy forwarded
     herewith.    Current1     the entire Program is admlnis-
     tered pursuant fro 3' an approved State Plan, directly
     by the deslgna%d-State      Agency through its central
     and several field offices;       financed by federal and
     state funds appropriated.        House Bill 12, Acts 59th
     Leg., R.S., 1965, Article      IV, at pages 177-181.      See
     also:   Articles   2675-1, as amended; 2654-1, Sections
     1, 3; and 2654-3, Sections 1 and 2.
           "Only recently have the federal laws been
      amended to allow for a flexibility  in State ad-
                            - 322 -
Hon. J. W. Edgar, page 2 (M-71)


    ministration   of the Program. The Federal Voca-
    tional Rehabilitation    Act (Publlc.Law 83-565     as
    last amended by Section 8(a) of Public        Law A9-333
    authorizes   and/or provides,    in substance and in
    so far as pertinent    herein, that the State Board
    of Education may be designated as the sole State
    agency to administer the plan, ‘or to supervise
    Its administration    In a political   subdivision  of
    the State. ’
    Section  8(b) provides that amendments of (a) shall be-
    come effective   July 1, 1967, except that In any State
    (like Texas) such amendments shall become effective
    earlier  on or after November 8, 1965 (the date of en-
    actment of this Act) as such State has In effect     an
    approved plan meeting the requirements of the Voca-
    tional Rehabilitation   Act aa amended by subsection
    (a).
           “The Texas Education Agency is contemplating     the
    alteration   of it8 State Plan to meet the requirements
    of the Vocational   Rehabilitation  Act as amended, there-
    by to authorize and approve political    subdlvlsion(s)
    of the State locally   to carry out the State function;
    that is, the State Agency only to supervise admlnl-
    stratlon   of the State approved plan by a political
    subdivision,   such as the Amarillo Hospital District.
    Section 401.8 In the federal regulations    revised to
    conform to the amendments (Federal Register,      Vol. 31,
    No. 9, at page 501) further clarifies    or reads in
    part as follows:
            “The State plan may provide for administration
    of the program through a sole local rehabilitation
    agency of a political     subdivision    of the State,
    under the supervision     of the State agency and in
    compliance with Statewide standards established
    by the State agency (except to the extent there
    Is a waiver of Statewideness,        D 401.9).   If the
    plan provides for local administration,         the local
    rehabilitation     agency shall be responsible     for
    the administration     of all aspects of the program
    within the political     subdivision    which it serves
              If the State plan provides for the ad-
    &&ration         of the program by local rehabili-
    tation agencies,     the State plan shall set forth
    the standards governing their organization         and
    methods of administration,      and shall describe
                          - 323 -
Hon. J. W. Edgar, page 3 (M-71)


     the nature and the extent of supervision   exer-
     cised by-the State agency In order to assure
     observance In the application  of State standards
     and the effective  achievement of the objectives
     of the State plan throughout the State except to
     the extent that the requirement for statewideness
     Is waived in accordance with 8 401.9.
           “Assuming this Agency adopts an amended and
     approved State Plan to provide for flexibility       In
     State administration     authorized In the amended
     Vocational  Rehabilitation    Act, we need and will
     appreciate  receiving    an opinion from your Office
     on the following    three legal questions which give
     us concern in the matter.
          “1 . Does the Texas Central Education
        Agency have the authority      to allocate  or
        grant appropriated     federal and state funds
        to a political    subdivision   of this State to
        carry out said State functlo~n under the
        Vocational   Rehabilitation    State Plan and
        supervision    by the Agency?
            “In the light of the authorities   cited in
     Attorney General Opinion No. M-32, we do not believe
     that the allocation    or grants, being for governmental
     purposes, could legally    be regarded as violative    of
     prohibitions   set out in Section 51, Article    III,
     Constitution   of Texas.   Nor do we find any provision
     In the law creating the Amarillo Hospital District
     (Art. IX, Sec. 5.> Constitution)     which prohibits   State
     participation    In Its hospital   rogram; asmay be
     found In Article    IX, Sections E and 9, Constitution
     of Texas.
           “2 . Does a political  subdivision    of
        this State (Amarillo Hospital District)
        have authority   to spend for vocational     re-
        habilitation   program ourposes local funds;
        and/or state and federal appropriated       funds
        approved and allocated   by this Agency pur-
        suant to the Vocational   Rehabilitation     State
        Plan, when administered under the supervision
        of the Texas Education Agency?
           "3. May any political        subdivision   of this
        State   (city,   county,   hospital   or school district)

                            - 324 -
Hon. J. W. Edgar, Page 4 (M-71)


        legally    be approved by this Agency pursuant
        the State plan to administer a vocational      re-
        habilitation    program, under the supervision
        of the Texas Education Agency?"
            Section 5 of Article    IX, Constitution of Texas, authorizes
the creation   of a hospital  district   coextensive with the boundaries
of the City of Amarillo and the Amarillo Hospital District      was so
created pursuant to Its provisions.       The purpose of the District
Is to provide for "hospital     care for needy fndividuals."
          Article   2675-1, VernonPa Civil     Statutes,   provides:
           'Section  1. The Legislature    of Texas does
     hereby accept the provisions    and benefits  of an
     Act of Congress passed June 2, 1920, amended
     June 5, 1924, entitled:     'An Act to provide for
     the promotion of Vocational    Rehabilitation  of
     persons disabled   In Industry or otherwise,   and
     their return to civil   employment.'
           "Sec. 2. The Treasurer of Texas be, and
     he is hereby authorized and empowered to receive
     the funds appropriated   under said Act of Congress,
     and Is authorized to make disbursements therefrom
     upon the order ~of the State Board for Vocational
     Education.    The State Board of Vocational  Education
     is empowered and instructed    to cooperate with the
     terms and conditions   expressed in the Act of Con-
     gress aforesaid,
            "Sec. 2-a.    The Vocational  Rehabllltatlon
     Division,    through the Supervisorof     Rehabilitation,
     is authorized to receive gifts and donations for
     rehabilitation     work, said gifts and donations to
     be deposited by the Supervisor of Rehabilitation
     In the State Treasury, subject to the matching of
     same with Federal Funds up to such amount as the
     Federal Government may allocate       per biennium to
     the State for said work, and which has not al-
     ready been met with state appropriations        for said
     biennium.
            'Sec. 2-b,   Provided no person shall ever
     receive    any commission in whole or In part for
     sollcltatlon    of any funds as provided in this
     Act.
                           - 325 -
Hon. J. W. Edgar,    page 5 (M-71)


             “Sec. 3. The Vocational     Rehabilitation
      Division    of the Texas Education Agency Is designated
      and authorized to provide for the rehabilitation
      of severely physically     disabled Texas citizens,
      excepting those who are blind as defined by House
      Bill No. 347, Regular Session,      49th Legislature,
      1945, Section l(f),    and further that nothing here-
      in contained would affect      or repeal the present
      crippled    children’s restoration    service as authorized
      by Article    4419c and administered by the Crippled
      Childret;t’s Division of the State Department of
      Health.
           The above-quoted  provisions   constitute    a part of the
Vocational   Rehabilitation Program established      by the State In
1929.   Acts 41st Leg., 1st C.S., 1929, ch. 23, p. 57.        The pur-
pose of the Program Is to vocationally     train disabled Individuals
so that they may return to civil     employment, and the program Is
administered   b the Texas Education Agency.       Attorney General’s
Opinions 0-646 3; (1945); O-6933 (1945); 0-5666 (1943); m-1229
(1962).
           Article   2675k, Vernon’s Civil Statutes,       is a lengthy
Act providing for    the creation   of Rehabilitation     Districts.   Sec-
tlon 2 of Article    2675k provides:
             ‘Rehabilitation    Districts  may be created
      to provide education,      training,  special  services,
      and guidance to handicapped persons peculiar         to
      their condition      and needs, to develop their full
      capacity for usefulness       to themselves and society,
      and to prevent them from becoming or remaining, In
      whole or,,in part, dependent on public or private
      charity.
            In view of the foregoing         provisions,     it is our opinion
that the.  Vocational
                _        Rehabilitation
                          ^       -.      .  Program__  of_ the  State of Texas
1s an Integral part or tne state’s           overall    educational   program,
Under Article     2675-1, the Vocational        Rehabilitation     Division Is
authorized to accept the provisions           and the benefits      of the Federal
Government In regard to Vocational           Rehabilitation      and is authorized
to disburse all such funds received           for such purpose.       Under Article
2675k, a Vocational      Rehabilitation      Program of the State Is administered
locally   through Rehabllltatlon       Districts,      created for such purpose,
and constitutes     a comprehensive act authorizing           the creation of
Vocational   Rehabilitation      Districts    for the specific      purpose of
providing education,      training,     special   services    and guidance to
handicapped persons peculiar         to their conditions        and needs,
                            - 326 -
  .




Hon. J. W. Edgar,      page 6 (M-71)


            On the other hand, hospital  districts      are created for
the purpose of providing    "medical and hospital     care to the needy
Inhabitants."    Chapter 5, Title 71, Revised Civil Statutes of
Texas, 1925, as amended. Such hospital       dIstrIctas     power to enter
Into contracts   with agencies of the State of Texas is for the pur-
pose of "performing its duty to provide medical and hospital            care
to needy Inhabitants."     Section 5 of Article     IX providing for the
creation   of the Amarillo Hospital District     specifically    states:
            "The district       shall not have the Dower to
      levy any tax for maintenance or operation of the
      hospital    or facilities,,     but shall contract with
       th       litlcal    subdlvlslons    of the state or private
      ?ndf%~~als , associations,         or corporations for such
      purposes."      (Emphasis added).
             Thus, the power of the hospital         district    to contract     is
limited for the purpose of providing for maintenance and operation
of the hospital     or facilities.       The Amarillo Hospital District          does
not have the power, by virtue of the provisions               of Section 5 of
Article    IX of the Constitution       of Texas to educate and provide the
necessary educational        training   contemplated by the Vocational          Re-
habilitation     Program to enable handicapped persons to gain the
necessary training      to enable such Individuals         to work In our general
society.     Of course, the Vocational        Rehabilitation     Division of the
Texas Education Agency has the power to contract with the Amarillo
Hospital District      to provide medical and hospital          care incident to
the Vocational     Rehabilitation      Act but the Hospital District         does
not have the authority        to administer the entire Vocational          Rehabill-
tatlon Program in that area.           Furthermore, as above noted, Article
2675k authorizes     the creation      of local Vocational      Rehabilitation
Districts    designed specifically       for the purpose of carrying out
the Vocational     Rehabilitation      Program of the State and Federal
Governments.      While it may be contended that since the Legislature
has created a specific        agency ror the purpose of administering            the
Vocatlonal    Rehabllltatlon      Program locally     that no other local sub-
division    Is authorized to perform duties for which local Vocational
Rehabllltation     Districts     are created , we rind no provisions         In
Article    2675k which prohibit       school districts     from admlnlsterlng
the program locally      as a part of thelr educational          program.
            Your questions     are therefore     answered as follows:
              (1)  The Texas Central Education Agency has the authority
to allocate    or grant appropriate   federal and state funds to a political
subdivision    of the State to carry out the State plan for Vocational
Rehabilitation    provided such polltlcal    subdlvlslon has the authority

                              - 327 -
Hon. J. W. Edgar, page 7 (M-71)


to ‘educate and provide necessary vocational         training contemplated
by the Program to enable handicapped persons to gain the necessary
training  to enabie such lndlvlduals      to work In our society.”     As
above noted, Vocational    Rehabilitation    Districts    created pursuant
to the provisions   of Article  2675k, Vernon’s Civil Statutes,       have
such power.    Amarillo Hospital Districts     created under the provisions
of Section 5 of Article    IX, Constitution    of Texas, does not have
such comprehensive power but does have the power to provide medical
and hospital   care to such lndlvlduals.
             (2)  The Amarillo Hospital District       has the authority to
spend for medical and hospital        care, funds allocated   under the
Vocational    Rehabilitation   Program, but does not have the power to
expend such funds for the comprehensive purpose to educate           and pro-
vide necessary vocational      training    contemplated by the Vocational
Rehabilitation    Program to enable handicapped persons to gain the
necessary training      to enable such Individuals     to work in our general
society.
           (3)  School districts    of the State may legally      be approved
by the Texas Education Agency to administer a Vocational          Rehablllta-
tlon Program as a part of their educational        program.   However, we
know of no provlslons  which would authorize polltlcal         subdlvlslons
other than Vocational  Rehabilitation    Districts     or school districts
to carry out thla program.

                        SUMMARY
            The Texas Central Education Agency has the
     authority    to allocate   or grant appropriate    federal
     and state funds to a political       subdivision   of the
     State to carry out the State plan for Vocational
     Rehabilitation     provided such political     subdivision
     has the authority      to “educate and provide necessary
     vocational    training   contemplated by the Program to
     enable handicapped persons to gain the necessary
     tralnlng,,to    enable such lndlvlduals    to work In our
     society,      As above noted, Vocational      Rehabilitation
     Districts    created pursuant to the provisions        of
     Article    2675k, Vernon’s Civil Statutes,      has such
     power.     Amarillo Hospital Districts     created under
     the provisions     of Sectlon 5 of Article     IX, Conatl-
     tutlon of Texas, does not have such comprehensive
     power but does have the power to provide medical
     and hospital     care to such lndlvlduals.
            The Amarillo Hospital District  has the au-
     thority   to spend for medical and hospital     care funds
     allocated   under the Vocational  Rehabilitation    Program,
                            - 328 -
Hon. J. W. Edgar, page 8 (M-71)


     but does not have the power to expend such funds
     for the comprehensive purpose to educate and pro-
     vide necessary vocational    training contemplated by
     the Vocational Rehabilitation     Program to enable
     handicapped persons to gain the necessary tralnlng
     to enable such lndlvl?uals    to work in our general
     society.
            Vocatlonal Rehabilitation   Dlstrlcts or school
     districts    may legally be approved by the Texas
     Education Agency to administer a Vocational     Rehabl-
     lltatlon   Program.
                                    truly     yours,

                                            m7==-
                                            C. -MARTIN
                                            General of Texas
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phllllps, Chairman
W. V. Geppert, Co-Chairman
Houghton Brownlee
John Grace
Malcolm Quick
W. 0. Shultz
STAFF LEGALASSISTANT
A. J. Carubbl, Jr.




                          - 329 -